DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15 and 17 objected to because of the following informalities: unclear language. The claim fails to specify what is meant by “a first density” and “a second density” in the context of imaging. Is density being used as a replacement for resolution, speed, limit to depth? If it means density itself, what does density mean in this context? The claims are unclear in describing what is meant by this, thus the term is left undefined. For the purposes of examining, the examiner will interpret the limitations as simply requiring a different property. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487).

In regards to claim 15, Moore teaches a method for modeling a human body comprising:
	initiating a first scan cycle while a user occupies a scale platform at a first time (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform);
	during the first scan cycle:
		driving a depth sensor along a path above the platform and about the user (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and
		recording a first sequence of depth images, via the depth sensor, corresponding to a first sequence of capture positions at a first density along the path (See ¶0028 in view of 0034-0036);
	calculating a first set of transforms that align the first sequence of depth images (See for example ¶0031 wherein the system takes a plurality of images, these are then compiled into a body mesh, from which then body measurements are extracted in order to create measurements; also see FIG. 18a-18e);
	compiling the first set of depth images according to the first set of transforms to generate a first 3D model of the user for the first time (See ¶0031 as described above wherein the image data is transformed into mesh data and then into measurement data);
	initiating a second scan cycle while the user occupies the scale platform at a second time succeeding the first time (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform);
	during the second scan cycle:
		driving the depth sensor along the path (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and 
		recording a second sequence of depth images, via the depth sensor, corresponding to a second sequence of capture positions at the first density along the path (See ¶0028 in view of 0034-0036; also see ¶0042; it is noted that there is no difference in density or quality of the image data retrieved); and
	compiling a subset of the second set of depth images according to the first set of transforms to generate a second 3D model of the user for the second time (See ¶0031 as described above in view of 0042 wherein this data may be taken over time, also see FIG. 10-15).

In regards to claim 16, Moore teaches the method of Claim 15:
	wherein initiating the first scan cycle comprising initiating the first scan cycle at a scanning system comprising the platform, the depth sensor, and an actuator system configured to sweep the depth sensor about the path (See ¶0036-0037 in view of FIG. 5 and 9);
	wherein calculating the first set of transforms that align the first sequence of depth images comprises, at a remote computer system (See ¶0027):
		accessing the first sequence of depth images from the scanning system (See ¶0027); and 
		calculating the first set of transforms that align surface profiles represented by points in the first sequence of depth images (See for example 0030-0031 in view of FIG. 10-15; also see ¶0040);
	wherein compiling the second set of depth images according to the first set of transforms to generate the second 3D model of the user comprises, at a mobile device proximal the scanning system:
		accessing the second sequence of depth images accessing a subset of the first set of transforms from the remote computer system (See ¶0040, 0042 and 0043 in view of FIG. 11-13 and 15); and
	compiling the second set of depth images according to the subset of the first set of transforms to generate the second 3D model of the user (See ¶0040, 0042 and 0043 in view of FIG. 11-13 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405).

In regards to claim 1, Moore teaches a method for modeling a human body comprising:
	initiating a first scan cycle while a user occupies a scale platform at a first time (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform);
	during the first scan cycle:
		driving a depth sensor along a path above the platform and about the user (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and
		recording a first sequence of depth images, via the depth sensor, at each capture position in a first sequence of capture positions along the path (See ¶0028 in view of 0034-0036);
	calculating a first set of transforms that align the first sequence of depth images (See for example ¶0031 wherein the system takes a plurality of images, these are then compiled into a body mesh, from which then body measurements are extracted in order to create measurements; also see FIG. 18a-18e);
	compiling the first set of depth images according to the first set of transforms to generate a first 3D model of the user for the first time (See ¶0031 as described above wherein the image data is transformed into mesh data and then into measurement data);
	initiating a second scan cycle while the user occupies the scale platform at a second time succeeding the first time (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform);
	during the second scan cycle:
		driving the depth sensor along the path (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and
		recording a second sequence of depth images, via the depth sensor, at each capture position in a second sequence of capture positions along the path (See ¶0028 in view of 0034-0036; also see ¶0042); and
	compiling the second set of depth images according to the first set of transforms to generate a second 3D model of the user for the second time (See ¶0031 as described above in view of 0042 wherein this data may be taken over time, also see FIG. 10-15).
	Moore, however, fails to teach recording a first sequence of depth images, via the depth sensor, at each capture position in a first sequence of capture positions at a first density along the path; recording a second sequence of depth images, via the depth sensor, at each capture position in a second sequence of capture positions at a second density less than the first density along the path.
	In a similar endeavor Cinader teaches recording a first sequence of depth images, via the depth sensor, at each capture position in a first sequence of capture positions at a first density along the path; recording a second sequence of depth images, via the depth sensor, at each capture position in a second sequence of capture positions at a second density less than the first density along the path (See ¶0053 in view of FIG. 1 wherein providing second lower resolution scan allows for a lower density image which has a reduced number of triangles in a 3D mesh representation and may be used in conjunction with the first scan image data, this is taken in view of Moore’s teachings wherein the scans are taken along a path).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cinader into Moore because it allows for an additional scan surface and further allows the system to provide a third image information through the use of the first two images, thus providing a more reliable imaging system.

In regards to claim 5, Moore teaches the method of Claim [0010], further comprising:
	during the first scan cycle, recording a first sequence of color images, via a color camera coupled to the depth sensor, at each capture position in the first sequence of capture positions (See ¶0028 wherein the system may comprise multiple cameras, also see ¶0034 wherein they may comprise depth and color cameras; also see ¶0040 wherein the system brings in color data as well as with the depth data);
	extracting a first set of color patches, from the first sequence of color images, corresponding to a set of discrete regions on a surface of the first 3D model of the user (See ¶0006 wherein each camera captures a plurality of images in order to create the 3D model of the user; also see FIG. 18a-18e); and
	projecting the first set of color patches onto the surface of the first 3D model to generate a first 3D color model of the user (See FIG. 18a-18e in view of 0040 and 0043).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and McKendrick et al. (“Kendrick”) (U.S. PG Publication No. 2012/0072170).

In regards to claim 2, Moore fails to teach the method of Claim [0010]: wherein driving the depth sensor along the path during the first scan cycle comprises sweeping the depth sensor along the path at a first speed during the first scan cycle; and wherein driving the depth sensor along the path during the second scan cycle comprises sweeping the depth sensor along the path at a second speed greater than the first speed during the second scan cycle.
	In a similar endeavor Kendrick teaches wherein driving the depth sensor along the path during the first scan cycle comprises sweeping the depth sensor along the path at a first speed during the first scan cycle (See ¶110 wherein a first pass of surface inspection and a second pass are done at differing speeds); and
	wherein driving the depth sensor along the path during the second scan cycle comprises sweeping the depth sensor along the path at a second speed greater than the first speed during the second scan cycle (See ¶110 wherein a first pass of surface inspection and a second pass are done at differing speeds).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kendrick into Moore because it allows for one pass at a higher speed for an overall viewing of a surface or object, while a more detailed examination may be done at a slower pace in order to improve the accuracy.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Lee et al. (“Lee”) (U.S. PG Publication No. 2016/0255329).

In regards to claim 3, Moore teaches the method of Claim [0010]: wherein driving the depth sensor along the path during the first scan cycle comprises driving the depth sensor through a first sequence of waypoints, each waypoint in the first sequence of waypoints defining a combination of azimuth, altitude positions of the depth sensor corresponding to more than a minimum degree of overlap in a field of view of the depth sensor with adjacent waypoints in the first sequence of waypoints (See ¶0028 and 0035-0037 wherein the cameras capture images at various heights and positions during rotation, also see FIG. 9 for a visual representation, it is understood that there is at least a minimum degree in field of view overlap, especially as the body change values are precise and a proper body mesh is created);
	wherein recording the first sequence of depth images comprises recording a depth image at each waypoint in the first sequence of waypoints to generate the first sequence of depth images (See ¶0028 and 0035-0037 as described above);
	wherein driving the depth sensor along the path during the second scan cycle comprises driving the depth sensor through a subset waypoints in the first sequence of waypoints, each waypoint in the subset of waypoints defining a combination of azimuth, altitude positions of the depth sensor corresponding to less than the minimum degree of overlap in the field of view of the depth sensor with adjacent waypoints in the subset of waypoints (See ¶0028 and 0035-0037 as described above); and
	wherein recording the second sequence of depth images comprises recording a depth image at each waypoint in the subset of waypoints to generate the second sequence of depth images (See ¶0028 and 0035-0037 as described above).
	Moore, however, fails to teach each waypoint in the first sequence of waypoints defining a combination of azimuth, altitude, and pitch positions of the depth sensor corresponding to more than a minimum degree of overlap in a field of view of the depth sensor with adjacent waypoints in the first sequence of waypoints;	each waypoint in the subset of waypoints defining a combination of azimuth, altitude, and pitch positions of the depth sensor corresponding to less than the minimum degree of overlap in the field of view of the depth sensor with adjacent waypoints in the subset of waypoints.
	That is, while Moore teaches driving the sensors in a combination of azimuth and altitude, Moore fails to specify pitch. 
	In a similar endeavor it is shown by Lee in ¶0042 that a camera following a path, such as a circular path around an object, may take depth data as well as its own yaw, pitch and roll directions as coordinate directions while imaging the object. This allows for an additional degree of camera freedom that may be incorporated into Moore’s teachings as a manner of producing more accurate results.
	Therefore together Moore and Lee teach each waypoint in the first sequence of waypoints defining a combination of azimuth, altitude, and pitch positions of the depth sensor corresponding to more than a minimum degree of overlap in a field of view of the depth sensor with adjacent waypoints in the first sequence of waypoints (See ¶0042 of Lee in view of ¶0028 and 0035-0037 of Moore);
	each waypoint in the subset of waypoints defining a combination of azimuth, altitude, and pitch positions of the depth sensor corresponding to less than the minimum degree of overlap in the field of view of the depth sensor with adjacent waypoints in the subset of waypoints (See ¶0042 of Lee in view of ¶0028 and 0035-0037 of Moore).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lee into Moore because it allows for increased accuracy of 3D spatial information as seen in ¶0071.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Panescu et al. (“Panescu”) (U.S. PG Publication No. 2017/0172662).

In regards to claim 6, Moore teaches the method of Claim 5:
	wherein extracting the first set of color patches from the first sequence of color images comprises:
		identifying the set of discrete regions on the surface of the first 3D model, each region in the set of discrete regions approximating a plane and defining a contiguous surface exceeding a minimum surface area (See for example ¶0040, FIG. 17a-17e and 18a-18e);
		for each region in the set of discrete regions:
			identifying a color image, in the first sequence of color images, depicting an area on the user corresponding to the region on the surface of the first 3D model (See for example ¶0040, FIG. 17a-17e and 18a-18e);
	Moore, however, fails to teach projecting a boundary of the region onto the color image; cropping the color image around the boundary to define a color patch for the region; and writing a coordinate of the region, within a coordinate system in the first 3D model, to the color patch; and wherein projecting the first set of color patches onto the surface of the first 3D model to generate the first 3D color model of the user comprises projecting the first set of color patches onto the surface of the first 3D model based on coordinates of the first set of color patches and the coordinate system in the first 3D model.
	In a similar endeavor Panescu teaches projecting a boundary of the region onto the color image (See ¶0079);
			cropping the color image around the boundary to define a color patch for the region (See ¶0079); and
			writing a coordinate of the region, within a coordinate system in the first 3D model, to the color patch (See ¶0079, this is to be taken in view of Moore’s teachings wherein body parts are indeed considered and landmarks are specifically identified as within the overall 3D model); and
	wherein projecting the first set of color patches onto the surface of the first 3D model to generate the first 3D color model of the user comprises projecting the first set of color patches onto the surface of the first 3D model based on coordinates of the first set of color patches and the coordinate system in the first 3D model (See ¶0079).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Panescu into Moore because it allows for the proper projection of 2D image data onto a 3D model which can be stored, displayed and manipulated as seen in FIG. 9, and furthermore allowing proper color and intensity values to be represented within the model, thus insuring accuracy for the system.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Panescu et al. (“Panescu”) (U.S. PG Publication No. 2017/0172662), in further view of Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405).

In regards to claim 7, Moore fails to teach the method of Claim 6, wherein identifying the set of discrete regions on the surface of the first 3D model comprises: accessing a generic human body model defining a preset color patch boundary along a flank of the generic human body model; deforming the generic human body model into alignment with the first 3D model; transferring the preset color patch boundary from the generic human body model onto the first 3D model; and defining a boundary between two adjacent discrete regions, in the set of discrete regions, proximal the preset color patch boundary in the first 3D model.
	In a similar endeavor Black teaches wherein identifying the set of discrete regions on the surface of the first 3D model comprises:
	accessing a generic human body model defining a preset color patch boundary along a flank of the generic human body model (See ¶0028-0035 in view of 0168);
	deforming the generic human body model into alignment with the first 3D model (See ¶0028-0035 in view of 0168);
	transferring the preset color patch boundary from the generic human body model onto the first 3D model (See ¶0028-0035 in view of 0168 wherein the generic model has color data as well); and 
	defining a boundary between two adjacent discrete regions, in the set of discrete regions, proximal the preset color patch boundary in the first 3D model (See ¶0028-0035 in view of 0168 wherein the generic models specify colored texture maps as well).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168.

In regards to claim 8, Moore fails to teach the method of Claim 6, further comprising: recording a first set of coordinates, a first set of crop area definitions, and a first subset of capture positions of color images, in the first set of color images, corresponding to the first set of color patches; during the second scan cycle, recording a second sequence of color images, via the color camera, at each capture position in the first subset of capture positions; extracting a second set of color patches from the second sequence of color images based on the first set of crop area definitions; and projecting the second set of color patches onto a surface of the second 3D model based on the first set of coordinates to generate a second 3D color model of the user.
	That is, although Moore does indeed teach a first scan cycle and second scan cycle, with color data being taken as well, while also indicating specific areas of the human body as seen in ¶0040 and 0043, however Moore does not show associating color data with corresponding coordinate model data
	In a similar endeavor Black teaches recording a first set of coordinates, a first set of crop area definitions, and a first subset of capture positions of color images, in the first set of color images, corresponding to the first set of color patches (See ¶0028-0035 and 0168 of Black in view of ¶0040 and 0043 of Moore);
	during the second scan cycle, recording a second sequence of color images, via the color camera, at each capture position in the first subset of capture positions (See ¶0028-0035 and 0168 of Black in view of ¶0040 and 0043 of Moore);
	extracting a second set of color patches from the second sequence of color images based on the first set of crop area definitions (See ¶0028-0035 and 0168 of Black in view of ¶0040 and 0043 of Moore wherein the definitions may be bound by person for either of Moore’s or Black’s teachings); and
	projecting the second set of color patches onto a surface of the second 3D modelbased on the first set of coordinates to generate a second 3D color model of the user (See ¶0028-0035 and 0168 of Black in view of ¶0040 and 0043 of Moore).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405).

In regards to claim 9, Moore teaches the method of Claim 5: further comprising:
	compiling the first set of depth images to generate a first 3D backend model comprising a high-density mesh (See FIG. 17a-17e and 18a-18e);
		at a computing device affiliated with the user, displaying the first 3D color model of the user on a display of the computing device following conclusion of the first scan cycle (See ¶0027);
		at the computing device, receiving selection of a dimension on the first 3D color model (See FIG. 10-15);
		at the computing device, displaying the value of the dimension (See FIG. 10-15).
	Moore, however, fails to teach wherein compiling the first set of depth images according to the first set of transforms to generate the first 3D model of the user for the first time comprises compiling the first set of depth images into the first 3D model comprising a low-density mesh; and extracting a value of the dimension projected from the low-density 3D color model onto the high-density 3D model.
	In a similar endeavor Black teaches wherein compiling the first set of depth images according to the first set of transforms to generate the first 3D model of the user for the first time comprises compiling the first set of depth images into the first 3D model comprising a low-density mesh (See ¶0022 and 0169 wherein low-dimensional models may be extracted from high-dimensional models); and 	
	extracting a value of the dimension projected from the low-density 3D color model onto the high-density 3D model (See ¶0022 and 0169 wherein the low-dimensional data may be correlated with the high-dimensional data, it is also noted that color data is taken into consideration as well as seen in ¶0168).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405), in further view of Bama et al. (“Bama”) (U.S. PG Publication No. 2012/0106830).

In regards to claim 10, Moore fails to teach the method of Claim 5, further comprising, for a first color patch in the first set of color patches: detecting a field depicting a homogeneous color pattern in the first color patch; predicting a texture type of the field based on the homogeneous color pattern; retrieving a texture model for the texture type of the field from a set of predefined texture models characterizing a set of texture types, the texture model comprising a 2D bump map; and incorporating the texture model into the field in the first color patch.
	In a similar endeavor Bama teaches detecting a field depicting a homogeneous color pattern in the first color patch (See ¶0034 and 0064 of Bama);
	predicting a texture type of the field based on the homogeneous color pattern (See ¶0034 and 0064 in view of FIG. 2 and 7 Bama);
	retrieving a texture model for the texture type of the field from a set of predefined texture models characterizing a set of texture types, the texture model comprising a 2D bump map (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama wherein roughness is taken into consideration [thus in effect implementing bump mapping]); and
	incorporating the texture model into the field in the first color patch (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama in view of ¶0168 of Black wherein color texture mapping may be enabled for models).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black and Bama into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168, and allows for the identification, visualization and implementation of textures such as roughness described by Bama.

In regards to claim 12, Moore fails to teach the method of Claim 5: further comprising, for a first color patch in the first set of color patches: detecting a field depicting a homogeneous color pattern in the first color patch; predicting a texture type of the field based on the homogeneous color pattern; retrieving a texture model for the texture type of the field from a set of predefined texture models characterizing a set of texture types, the texture model comprising a mathematical function; and deforming a first region of the first 3D model, corresponding to the field in the first color patch, according to the mathematical function.
	In a similar endeavor Black and Bama together teach detecting a field depicting a homogeneous color pattern in the first color patch (See ¶0034 and 0064 of Bama);
	predicting a texture type of the field based on the homogeneous color pattern (See ¶0034 and 0064 in view of FIG. 2 and 7 Bama);
	retrieving a texture model for the texture type of the field from a set of predefined texture models characterizing a set of texture types, the texture model comprising a mathematical function (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama, also see ¶0046 and 0062 for various texture mathematical formulas that may be used); and
	deforming a first region of the first 3D model, corresponding to the field in the first color patch, according to the mathematical function (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama in view of ¶0168 of Black wherein color texture mapping may be enabled for models).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black and Bama into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168, and allows for the identification, visualization and implementation of textures such as roughness described by Bama.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405), in further view of Bama et al. (“Bama”) (U.S. PG Publication No. 2012/0106830) and el Kaliouby et al. (“Kalio”) (U.S. PGP ublication No. 2016/0191995).

In regards to claim 11, Moore fails to teach the method of Claim 10: wherein predicting the texture type of the field comprises identifying the texture type in the field selected from the set of texture types comprising: smooth skin, wrinkled skin, cellulitis, and hair; 	further comprising extracting an intensity gradient of the texture type from the field in the first color patch; and wherein incorporating the texture model into the field in the first color patch comprises projecting the texture model across the field in the first color patch according to the intensity gradient.
	In a similar endeavor Kalio, in reference to Bama and Black as described above, teaches wherein predicting the texture type of the field comprises identifying the texture type in the field selected from the set of texture types comprising: smooth skin, wrinkled skin, cellulitis, and hair (See ¶0090 of Kalio);
	further comprising extracting an intensity gradient of the texture type from the field in the first color patch (See ¶0046 of Bama); and
	wherein incorporating the texture model into the field in the first color patch comprises projecting the texture model across the field in the first color patch according to the intensity gradient (See ¶0168 of Black as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kalio into Moore because it allows for various facial and skin textures, including their varying gradients, magnitudes and local neighborhood or portions as described in ¶0090, thus providing a more realistic and accurate outcome.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Makinen et al. (“Makinen”) (U.S. Patent No. 9,779,479).
	It is to be noted that the information provided by Makinen is also supported in the provision application of 62/315,866, filed Mar. 31, 2016.

In regards to claim 14, Moore teaches the method of Claim [0010]:
	wherein initiating the first scan cycle comprising initiating the first scan cycle at a scanning system comprising the platform, the depth sensor, and an actuator system configured to sweep the depth sensor about the path (See ¶0036-0037 in view of FIG. 5 and 9);
	wherein calculating the first set of transforms that align the first sequence of depth images comprises, at a remote computer system (See ¶0027):
		accessing the first sequence of depth images from the scanning system (See ¶0027); and
		calculating the first set of transforms that align surface profiles represented by points in the first sequence of depth images (See for example 0030-0031 in view of FIG. 10-15; also see ¶0040).
	Moore, however, fails to teach wherein compiling the second set of depth images according to the first set of transforms to generate the second 3D model of the user comprises, at a mobile device proximal the scanning system: accessing the second sequence of depth images; accessing a subset of the first set of transforms from the remote computer system; and compiling the second set of depth images according to the subset of the first set of transforms to generate the second 3D model of the user.
	It is noted that although Moore does not teach compiling a second set of depth images at a lower density, Moore does indeed teach access to model data and information on a mobile device proximal the scanning system as seen in ¶0029.
	In a similar endeavor Makinen teaches wherein compiling the second set of depth images according to the first set of transforms to generate the second 3D model of the user comprises, at a mobile device proximal the scanning system:
		accessing the second sequence of depth images (See col. 3, li. 50-67 and col. 4, li. 1-24 wherein a remote device may access the information);
		accessing a subset of the first set of transforms from the remote computer system (See for example col. 3, li. 50-67 and col. 4, li. 1-24 wherein a mobile device proximal the system would have a lower, “subset”, version of 3D model data); and
		compiling the second set of depth images according to the subset of the first set of transforms to generate the second 3D model of the user (col. 3, li. 50-67 and col. 4, li. 1-24).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Makinen into Moore because it allows for acces to versions of 3D mode data which require different bandwith, processing power and/or memory for display as seen in at least col. 3, li. 50-67.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Makinen et al. (“Makinen”) (U.S. Patent No. 9,779,479) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405), in further view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405).

In regards to claim 17, Moore teaches a method for modeling a human body comprising:
	initiating a scan cycle while a user occupies a scale platform (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform);
	during the scan cycle:
		driving a sensor block along a path above the platform and about the user (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and
		recording a sequence of depth images and a sequence of color images, via the sensor block, at each capture position in a sequence of capture positions along the path (See ¶0028 in view of 0034-0036);
	compiling the set of depth images into a 3D model of the user (See for example ¶0031 wherein the system takes a plurality of images, these are then compiled into a body mesh, from which then body measurements are extracted in order to create measurements; also see FIG. 18a-18e);
	Moore, however, fails to teach compiling the set of depth images into a low-density 3D model of the user; compiling the set of depth images into a high-density 3D model of the user; extracting a set of color patches, from the sequence of color images, corresponding to a set of discrete regions on a surface of the low-density 3D model of the user; projecting the set of color patches onto the surface of the low-density 3D model to generate a 3D color model of the user; receiving selection of a dimension on the low-density 3D color model; extracting a value of the dimension, projected from the low-density 3D color model onto the high-density 3D model, from the high-density 3D model; and returning the value of the dimension.
	In a similar endeavor Makinen teaches compiling the set of depth images into a low-density 3D model of the user (See col. 3, li. 50-67 and col. 4, li. 1-24 wherein the system may create lower “density” versions of 3D models in order to accommodate varying types of systems with different requirements);
	compiling the set of depth images into a high-density 3D model of the user (See col. 3, li. 50-67 and col. 4, li. 1-24 wherein the highest density version may also be taken into consideration).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Makinen into Moore because it allows for access to versions of 3D mode data which require different bandwidth, processing power and/or memory for display as seen in at least col. 3, li. 50-67.
	In a similar endeavor Black and Cinader teach, in view of Moore, extracting a set of color patches, from the sequence of color images, corresponding to a set of discrete regions on a surface of the low-density 3D model of the user (See ¶0168 of Black wherein color is taught as being part of retrieved data);
	projecting the set of color patches onto the surface of the low-density 3D model to generate a 3D color model of the user (See ¶0022 and 0169 of Black wherein low-dimensional models may be extracted from high-dimensional models);
	receiving selection of a dimension on the low-density 3D color model (See ¶0022 and 0169 of Black wherein low-dimensional models may be extracted from high-dimensional models in view of FIG. 10-15 of Moore);
	extracting a value of the dimension, projected from the low-density 3D color model onto the high-density 3D model, from the high-density 3D model (See ¶0053 in view of FIG. 1 of Cinader wherein providing second lower resolution scan allows for a lower density image which has a reduced number of triangles in a 3D mesh representation and may be used in conjunction with the first scan image data, this is taken in view of Moore’s teachings wherein the scans are taken along a path); and
	returning the value of the dimension (See ¶0022 and 0169 of Black wherein the low-dimensional data may be correlated with the high-dimensional data, it is also noted that color data is taken into consideration as well as seen in ¶0168).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black and Cinader into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168, and it allows for an additional scan surface and further allows the system to provide a third image information through the use of the first two images, thus providing a more reliable imaging system. 
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Makinen et al. (“Makinen”) (U.S. Patent No. 9,779,479) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405), in further view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Panescu et al. (“Panescu”) (U.S. PG Publication No. 2017/0172662).

In regards to claim 18, Moore teaches the method of Claim 17:
	wherein extracting the set of color patches from the sequence of color images comprises:
		identifying the set of discrete regions on the surface of the low-density 3D model, each region in the set of discrete regions approximating a plane and defining a contiguous surface exceeding a minimum surface area (See for example ¶0040, FIG. 17a-17e and 18a-18e);
		for each region in the set of discrete regions:
			identifying a color image, in the sequence of color images, depicting an area on the user corresponding to the region on the surface of the low-density 3D model (See for example ¶0040, FIG. 17a-17e and 18a-18e).
	Moore, however, fails to teach projecting a boundary of the region onto the color image; cropping the color image around the boundary to define a color patch for the region; and writing a coordinate of the region, within a coordinate system in the low-density 3D model, to the color patch; and wherein projecting the set of color patches onto the surface of the low-density 3D model to generate the 3D color model of the user comprises projecting the set of color patches onto the surface of the low-density 3D model based on coordinates of the set of color patches and the coordinate system in the low-density 3D model.
	In a similar endeavor Panescu teaches projecting a boundary of the region onto the color image (See ¶0079);
			cropping the color image around the boundary to define a color patch for the region (See ¶0079); and
			writing a coordinate of the region, within a coordinate system in the low-density 3D model, to the color patch (See ¶0079, this is to be taken in view of Moore’s teachings as well as Makinen’s teaching of a low-density model); and
	wherein projecting the set of color patches onto the surface of the low-density 3D model to generate the 3D color model of the user comprises projecting the set of color patches onto the surface of the low-density 3D model based on coordinates of the set of color patches and the coordinate system in the low-density 3D model (See ¶0079).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Panescu into Moore because it allows for the proper projection of 2D image data onto a 3D model which can be stored, displayed and manipulated as seen in FIG. 9, and furthermore allowing proper color and intensity values to be represented within the model, thus insuring accuracy for the system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Makinen et al. (“Makinen”) (U.S. Patent No. 9,779,479) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405), in further view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405), Bama et al. (“Bama”) (U.S. PG Publication No. 2012/0106830) and Makinen et al. (“Makinen”) (U.S. Patent No. 9,779,479).

In regards to claim 19, Moore fails to teach the method of Claim 17, further comprising, for a first color patch in the set of color patches: detecting a field depicting a homogeneous color pattern in the first color patch; predicting a texture type of the field based on the homogeneous color pattern; o retrieving a texture model for the texture type of the field from a set of predefined texture models characterizing a set of texture types, the texture model comprising a 2D bump map; and o incorporating the texture model into the field in the first color patch; and wherein projecting the set of color patches onto the surface of the low-density 3D model to generate a 3D color model of the user comprises, at a mobile device: accessing the low-density 3D model of the user and the set of color patches comprising the first color patch incorporating the texture model; and rendering the set of color patches on the surface of the low-density 3D model to generate the 3D color model; and displaying the 3D color model on a display of the mobile device.
	In a similar endeavor Black and Bama together teach detecting a field depicting a homogeneous color pattern in the first color patch (See ¶0034 and 0064 of Bama); 
		predicting a texture type of the field based on the homogeneous color pattern (See ¶0034 and 0064 in view of FIG. 2 and 7 Bama);
	retrieving a texture model for the texture type of the field from a set of predefined texture models characterizing a set of texture types, the texture model comprising a 2D bump map (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama wherein roughness is taken into consideration [thus in effect implementing bump mapping]); and 
	incorporating the texture model into the field in the first color patch (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama in view of ¶0168 of Black wherein color texture mapping may be enabled for models).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black and Bama into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168, and allows for the identification, visualization and implementation of textures such as roughness described by Bama.
	In a similar endeavor Makinen teaches wherein projecting the set of color patches onto the surface of the low-density 3D model to generate a 3D color model of the user comprises, at a mobile device:
		accessing the low-density 3D model of the user and the set of color patches comprising the first color patch incorporating the texture model (See col. 3, li. 50-67 and col. 4, li. 1-24 wherein a remote device may access the information and would have a lower version of the 3D model data); and 
		rendering the set of color patches on the surface of the low-density 3D model to generate the 3D color model (See col. 3, li. 50-67 and col. 4, li. 1-24); and 
		displaying the 3D color model on a display of the mobile device (col. 3, li. 50-67 and col. 4, li. 1-24).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Makinen into Moore because it allows for acces to versions of 3D mode data which require different bandwith, processing power and/or memory for display as seen in at least col. 3, li. 50-67.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Makinen et al. (“Makinen”) (U.S. Patent No. 9,779,479) and Black et al. (“Black”) (U.S. PG Publication No. 2015/0262405), in further view of Cinader, Jr. (“Cinader”) (U.S. PG Publication No. 2010/0260405) and Bama et al. (“Bama”) (U.S. PG Publication No. 2012/0106830).

In regards to claim 20, Moore teaches the method of Claim 17:
	wherein recording the sequence of depth images and the sequence of color images during the scan cycle comprises recording the sequence of depth images, via a depth sensor in the sensor block, at each capture position in the sequence of capture positions at a first density along the path (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and
	further comprising:
		initiating a second scan cycle while the user occupies the scale platform at a second time succeeding the scan cycle (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform); 
		during the second scan cycle:
			driving the sensor block along the path (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and
			recording a second sequence of depth images, via the depth sensor, at each capture position in a second sequence of capture positions along the path (See ¶0028 in view of 0034-0036; also see ¶0042);
			compiling the set of depth images into a second low-density 3D model of the user (See ¶0031 as described above in view of 0042 wherein this data may be taken over time, also see FIG. 10-15);
	Moore, however, fails to teach recording a second sequence of depth images, via the depth sensor, at each capture position in a second sequence of capture positions at a second density less than the first density along the path; extracting a second set of color patches, from the second sequence of color images, corresponding discrete regions on a second surface of the second low-density 3D model of the user; and projecting the second set of color patches onto the second surface of the second low-density 3D model to generate a second 3D color model of the user at the second time.
	In a similar endeavor Cinader teaches recording a second sequence of depth images, via the depth sensor, at each capture position in a second sequence of capture positions at a second density less than the first density along the path (See ¶0053 in view of FIG. 1 wherein providing second lower resolution scan allows for a lower density image which has a reduced number of triangles in a 3D mesh representation and may be used in conjunction with the first scan image data, this is taken in view of Moore’s teachings wherein the scans are taken along a path).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cinader into Moore because it allows for an additional scan surface and further allows the system to provide a third image information through the use of the first two images, thus providing a more reliable imaging system. 
	In a similar endeavor Black and Bama teaches extracting a second set of color patches, from the second sequence of color images, corresponding discrete regions on a second surface of the second low-density 3D model of the user (See ¶0028-0035 and 0168 of Black in view of ¶0040 and 0043 of Moore wherein the definitions may be bound by person for either of Moore’s or Black’s teachings); and
			projecting the second set of color patches onto the second surface of the second low-density 3D model to generate a second 3D color model of the user at the second time (See ¶0034 and 0064 in view of FIG. 2 and 7 of Bama in view of ¶0168 of Black wherein color texture mapping may be enabled for models).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Black and Bama into Moore because it allows for the co-registration of not just 3D shape, but other aspects of an object’s visual appearance as well, as seen and described in ¶0168, and allows for the identification, visualization and implementation of textures such as roughness described by Bama.

Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483